 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6                         UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8
 9   United States of America,                    Case No. 2:12-cr-00373-GMN-VCF
10                 Plaintiff,                     First Stipulation to Continue
11                                                Revocation Hearing
           v.
12   Kirk Davis,
13                 Defendant.
14
15
           The hearing on the petition to revoke Kirk Davis’s supervised release is set
16
     for May 5, 2021, at 9:00 a.m. Because Davis was returned to the VA hospital
17
     following his release on April 23, 2021, and USPO Goldner will be out of the
18
     district during the currently scheduled hearing, the parties request that the
19
     revocation hearing be continued to, and consolidated with, the May 19, 2021,
20
     status conference.
21
           DATED: May 3, 2021.
22
23   Federal Public Defender                   United States Attorney
24     /s/ Erin Gettel                           /s/ Nicholas Dickinson
     By_____________________________
25                                             By_____________________________
     Erin Gettel
26                                             Nicholas Dickinson
     Assistant Federal Public Defender         Assistant United States Attorney
 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                    Case No. 2:12-cr-00373-GMN-VCF
 5
                   Plaintiff,                     Order Granting First Stipulation
 6
                                                  to Continue Revocation Hearing
 7         v.

 8   Kirk Davis,
 9                 Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing as requested.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for May 5, 2021, at 9:00 a.m. is vacated and continued to May 19, 2021,
16   at 12:00 p.m.
17         DATED: May ____,
                       3 2021.

18
19
                                           Gloria M. Navarro
20                                         United States District Judge
21
22
23
24
25
26
                                              2
